Name: Commission Decision No 856/91/ECSC of 4 April 1991 amending Decision No 3599/88/ECSC imposing definitive anti-dumping duties on imports of certain iron or steel sections originating in Yugoslavia and Turkey, definitively collecting the provisional anti-dumping duties imposed on those imports, accepting undertakings given in connection with imports of iron or steel sections originating in Yugoslavia and Turkey and terminating the investigation with regard to the exporters concerned
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  Europe;  technology and technical regulations;  competition
 Date Published: 1991-04-06

 Avis juridique important|31991S0856Commission Decision No 856/91/ECSC of 4 April 1991 amending Decision No 3599/88/ECSC imposing definitive anti-dumping duties on imports of certain iron or steel sections originating in Yugoslavia and Turkey, definitively collecting the provisional anti-dumping duties imposed on those imports, accepting undertakings given in connection with imports of iron or steel sections originating in Yugoslavia and Turkey and terminating the investigation with regard to the exporters concerned Official Journal L 086 , 06/04/1991 P. 0018 - 0018COMMISSION DECISION No 856/91/ECSC of 4 April 1991 amending Decision No 3599/88/ECSC imposing definitive anti-dumping duties on imports of certain iron or steel sections originating in Yugoslavia and Turkey, definitively collecting the provisional anti-dumping duties imposed on those imports, accepting undertakings given in connection with imports of iron or steel sections originating in Yugoslavia and Turkey and terminating the investigation with regard to the exporters concernedTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to corrected Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1) (2), and in particular Articles 10 and 12 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: (1) By Commission Decision No 3599/88/ECSC (3), a definitive anti-dumping duty was imposed on imports of iron or steel sections, originating in Turkey. This duty did not apply for the products concerned produced by Izmir Demir ve C , elik Sanayi, AS , (IDC , ), Izmir, Turkey and exported by Izdas , Dis , Ticaret, AS , , Istanbul, Turkey. Both companies have offered an undertaking which was accepted by the Commission. (2) The Commission has been informed that now the producer IDC , intends to export also directly to the Community, i.e. without passing via Izdas , , and to respect for these direct exports the conditions of the undertaking given as from 1 January 1991. (3) It is therefore appropriate to amend Decision No 3599/88/ECSC in order to allow direct exports of the products in question by IDC , . (4) The Advisory Committee has been consulted and has raised no objections, HAS ADOPTED THIS DECISION: Article 1 The first indent of Article 2 (3) of Decision No 3599/88/ECSC is replaced by the following: '- produced by Izmir Demir C , elik Sanayi AS , , Izmir, Turkey and exported by Izmir Demir ve C , elik Sanayi AS , , Izmir, Turkey or by Izdas , ve Dis , ve Ticaret AS , , Istanbul, Turkey.' Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 18. (2) OJ No L 273, 5. 10. 1988, p. 19. (3) OJ No L 313, 19. 11. 1988, p. 18.